Atkinson, J.
1. The indictment must be strictly construed and most strongly against the State; and so construed, it must be held to charge the crime of rape as having been committed upon one person, and the crimes of robbery and assault with intent to murder to have been committed upon another person, and to have improperly joined these offenses in one indictment. The crimes are so variant that the judgment of the trial court on the charge of rape would be reviewable only in the Supreme Court, and as to the other crimes reviewable only in the Court of Appeals.
2. The error in overruling the demurrer to the indictment rendered all further proceedings nugatory.

Judgment reversed.


All the Justices eoneur.

O. J. Googler, for plaintiff in error.
George M. Napier, attorney-general, and T. E. Gress, assistant attorney-general, contra.